              Case 1:20-cv-03120-RMP                  ECF No. 7          filed 10/06/20     PageID.14 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                         FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                                  for the_                          EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                   BRETT WYATT NEAL,                                                                  Oct 06, 2020
                                                                                                         SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:20-CV-3120-RMP
 JAY INSLEE, STATE OF WASHINGTON, COUNTY                             )
 OF YAKIMA, DISTRICT ATTORNEY’S OFFICE and                           )
               JOSEPH BRUSIE,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED WITHOUT PREJUDICE for failing to pay the filing fee under 28 U.S.C. § 1914(a) or
’
              comply with 28 U.S.C. § 1915(a).




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             Rosanna Malouf Peterson                                         .




Date: 10/6/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                               Lennie Rasmussen
